NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                 MIKE R. LEVARIO,
                 Claimant-Appellant,

                           v.

   Eric K. Shinseki, SECRETARY OF VETERANS
                     AFFAIRS,
                 Respondent-Appellee.
               ______________________

                      2012-7148
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 11-0325, Judge Lawrence B.
Hagel.
               ______________________

                 Decided: May 10, 2013
                ______________________

   MIKE R. LEVARIO, of Borne, Texas, pro se.

    DAVID D’ALESSANDRIS, Trial Attorney, Commercial
Litigation Branch, Civil Division, United States Depart-
ment of Justice, of Washington, DC, for respondent-
appellee. With him on the brief were STUART F. DELERY,
Acting Assistant Attorney General, JEANNE E. DAVIDSON,
Director, and KIRK T. MANHARDT, Assistant Director. Of
2                                  MIKE LEVARIO   v. SHINSEKI

counsel on the brief were DAVID J. BARRANS, Deputy
Assistant General Counsel, and AMANDA R. BLACKMON,
Attorney, United States Department of Veterans Affairs,
of Washington, DC.
                ______________________

Before LOURIE and PLAGER, Circuit Judges, and BENSON *,
                    District Judge.
    PER CURIAM.
     Mike R. Levario appeals from the decision of the
United States Court of Appeals for Veterans Claims
(“Veterans Court”) affirming the decision of the Board of
Veterans’ Appeals (“the Board”) denying entitlement to
service connection for a left knee disability, sling palsy,
residuals of trauma to the left side of the waist, hearing
loss, and residuals of a motor vehicle accident. Levario v.
Shinseki, No. 11-0325, 2012 WL 464839 (Vet. App. Feb.
14, 2012). For the reasons that follow, we dismiss for lack
of jurisdiction.
                       BACKGROUND
    Levario served on active duty in the United States
Marine Corps from October 1971 to August 1974. In
December 1973, he received treatment for a right knee
injury following a motor vehicle accident. Eight months
later, Levario’s separation examination did not contain
any abnormal findings other than a scar between his eyes.
    In April 2006, Levario filed a claim for VA benefits for
a heel concussion, sling palsy, and an internal injury of
the hip, among other conditions. In October 2006, he
attended a VA foot examination and was diagnosed with
bilateral plantar fasciitis. In December 2006, a VA re-


     *  Honorable Dee V. Benson, United States District
Court for the District of Utah, sitting by designation.
 MIKE LEVARIO   v. SHINSEKI                               3
gional office awarded Levario benefits for plantar fasciitis
of the right and left foot and assigned a 10 percent disa-
bility rating for each foot, effective April 18, 2006, and
denied his remaining claims.
     In February 2007, Levario filed a claim for VA bene-
fits including arthritis of the right and left knees, hearing
loss, widespread musculoskeletal injuries, and a tempo-
rary total disability rating for convalescence. That claim
was denied by the regional office in September 2008.
    Levario appealed to the Board. In January 2011, the
Board denied service connection for the various claimed
injuries and denied a rating increase for Levario’s bilat-
eral plantar fasciitis. In re Levario, No. 08-26 402, at 26–
27 (Bd. Vet. App. Jan. 3, 2011) (“Board Decision”). The
Board found that the preponderance of the evidence was
against service connection for these claimed injuries. Id.
at 4–5, 15–16. The Board also found that the evidence did
not support increasing the planar fasciitis disability
rating to higher than 10 percent per foot. Id. at 19–20.
    Levario requested review of the Board’s decision and
the Veterans Court affirmed. Levario, 2012 WL 464839,
at *1. The Veterans Court held, inter alia, that: (1) Le-
vario had failed to carry his burden of demonstrating
error in the Board’s determination finding no current left
knee, shoulder, or waist disability, (2) Levario’s hearing
loss did not qualify for a disability rating under 38 C.F.R.
§ 3.385, (3) the record did not reasonably raise a theory of
entitlement to benefits for residuals of a motor vehicle
accident, and (4) the Board correctly determined Levario’s
planar fasciitis disability rating to be 10 percent per foot.
Id. at *1–13. Levario timely appealed to this court.
                         DISCUSSION
    Our jurisdiction to review decisions of the Veterans
Court is limited by statute. Under 38 U.S.C. § 7292(a), a
party may obtain review “with respect to the validity of a
4                                  MIKE LEVARIO   v. SHINSEKI
decision of the Court on a rule of law or of any statute or
regulation . . . or any interpretation thereof (other than a
determination as to a factual matter) that was relied on
by the Court in making the decision.” Under § 7292(d)(2),
however, absent a constitutional issue, we “may not
review (A) a challenge to a factual determination, or (B) a
challenge to a law or regulation as applied to the facts of a
particular case.”
    Levario’s main argument is that the Veterans Court
erred in concluding that the record did not reasonably
raise a theory of entitlement to benefits for residuals of a
motor vehicle accident, and he points to several pieces of
evidence in the record that he believes demonstrate such
error. Levario, however, does not point to any part of the
Veterans Court decision that involved the validity or
interpretation of a statute or regulation. Instead, he
essentially challenges the weight the Board accorded to
the evidence. Levario’s argument thus rests on disagree-
ment with the Board’s evaluation and weighing of the
evidence, which constitute factual determinations that lie
beyond our jurisdiction under § 7292(d)(2).
    Levario also argues that the VA regional office failed
to obtain all of his service medical records and other
relevant medical records in support of his claims, but he
does not identify which records the VA failed to locate.
Instead, Levario points to copies of electronic messages
from 2006 indicating that his claims file could not be
located. A handwritten entry, however, notes that the
records were rebuilt on June 9, 2006. Pet’r’s Exhibit V at
6. The Board also noted that Levario’s “service medical
records appear highly complete” and that the VA had met
its duty to develop Levario’s claim including procuring
relevant medical records. Board Decision at 9, 24.
    Finally, Levario argues that the Veterans Court de-
nied his constitutional right to a fair and impartial appli-
cation of Title 38 statutory and regulatory provisions and
 MIKE LEVARIO   v. SHINSEKI                             5
alleges bias on the part of the judge. But, his allegations
of an unfair proceeding simply challenge the Board’s
weighing of the evidence, which rests outside our jurisdic-
tion. See Helfer v. West, 174 F.3d 1332, 1335 (Fed. Cir.
1999) (finding that veteran’s invoking of a constitutional
contention was actually arguing the merits of the underly-
ing Veterans Court decision and was outside our jurisdic-
tion).
    We have considered Levario’s remaining arguments
and conclude that they are without merit. For the forego-
ing reasons, we must dismiss for lack of jurisdiction.
                        DISMISSED
                              COSTS
   No costs.